DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 8/30/2019, and 1/4/2021 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 443 as seen in figure 4D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Element 443 from figure 4D is not listed in the specification, in paragraph 82 it states “ground 423”, the examiner believes that this should be “ground 443”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PGPub #2007/0145191) in view of Hidetaka (JP 2007290647).
Regarding claim 1, Smith teaches an aerial dispensing method, comprising: obtaining a wind velocity of a wind that causes a drift to a substance dispensed from an aerial vehicle (Abstract, lines 1-16); and controlling one or more components of the UAV based on the obtained wind velocity to cause at least mitigation to the drift (Abstract, lines 1-16).  But, Smith does not teach that the aerial vehicle is unmanned.
However, Hidetaka does teach that the aerial vehicle is unmanned (Abstract, lines 2-5, from the provided copy).  It would have been obvious to one skilled in the art before the effective filing date of 
Regarding claim 2, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 1, wherein obtaining the wind velocity comprises determining the wind velocity based on at least one of a UAV status, a UAV propulsion system status, a user entered parameter, or a wind gauge measurement by a wind gauge disposed on the UA (Paragraph 22, lines 7-11, and Paragraph 25, lines 1-24 of Smith, this teaches that the pitot tube is used to calculate the wind velocity which functions as a wind gauge).
Regarding claim 3, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 1, but Smith does not teach obtaining the wind velocity comprises determining the wind velocity based on comparing a first spatial disposition of the UAV with a second spatial disposition of the UAV; and the first spatial disposition is predetermined in a no-wind condition or is associated with a predetermined wind condition.  However, Hidetaka does teach obtaining the wind velocity comprises determining the wind velocity based on comparing a first spatial disposition of the UAV with a second spatial disposition of the UAV (Paragraph 34, line 1-Paragraph 37, line 7 of the provided translation); and the first spatial disposition is predetermined in a no-wind condition or is associated with a predetermined wind condition (Paragraph 34, line 1-Paragraph 37, line 7 of the provided translation, the first spatial disposition is based on the current state of the aircraft and surroundings which is a predetermined condition that is compared to the changes in the environment).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wind calculated by comparing a predetermined wind disposition to a second disposition because Smith and Hidetaka are both aircrafts that control their flights based on a measured wind value.  The motivation for having the 
Regarding claim 4, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 3, but Smith does not teach that the first and second spatial dispositions of the UAV each comprises a pitch angle and a roll angle of the UAV.  However, Hidetaka does teach that the first and second spatial dispositions of the UAV each comprises a pitch angle and a roll angle of the UAV (Paragraph 34, line 1-Paragraph 37, line 7 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the spatial dispositions based on the pitch and roll angle because Smith and Hidetaka are both aircrafts that control their flights based on a measured wind value.  The motivation for having the spatial dispositions based on the pitch and roll angle is that it allows the system to react based on the rotation of the aircraft.
Regarding claim 5, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 1, wherein:  42Client Ref No. 2016F0735US Attorney Docket No. 00203.1383.OOUS the drift comprises a horizontal shift from an original landing location of the dispensed substance (Paragraph 23, lines 1-12 of Smith); and the original landing location is a landing location of the dispensed substance in a no-wind condition (Paragraph 23, lines 1-12 of Smith).
Regarding claim 6, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 1, wherein the dispensed substance comprises at least one of a nutrient (Paragraph 21, lines 8-15 of Smith), a seed, a pesticide (Paragraph 21, lines 8-15 of Smith), a herbicide (Paragraph 21, lines 8-15 of Smith), or a chemical fire extinguisher.
Regarding claim 7, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 1, wherein the dispensed substance comprises at least one of a liquid, a powder, or a particle (Paragraph 21, lines 8-19 of Smith, this teaches that the insecticide is sprayed, and for an insecticide to be sprayed it must inherently be one of a liquid, powder or particle)
Regarding claim 8, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 1, wherein controlling the one or more components of the UAV comprises at least one of: controlling a UAV propulsion system to cause at least one of a linear movement of the UAV (Paragraph 23, lines 1-12 of Smith) or an angular movement in at least one of a pitch, roll, or yaw angle of the UAV, to at least partially counter the obtained wind velocity (Paragraph 23, lines 1-12 of Smith); or controlling a nozzle system to cause at least one of a linear movement or a change in dispensing direction of at least one nozzle relative to the UAV, to at least partially counter the obtained wind velocity.
Regarding claim 11, Smith teaches an aerial vehicle, comprising: a frame (Paragraph 27, lines 30-35); one or more propulsion systems mounted on the frame (Paragraph 18, lines 1-3, it is inherent that a helicopter rotor would be mounted to the airframe because otherwise the aircraft could not fly); one or more nozzle systems coupled to at least one of the frame or the one or more propulsion systems (Abstract, lines 1-16, this teaches that the aircraft sprays a chemical from the aircraft, for a chemical to be sprayed from an aircraft there must inherently be a nozzle coupled to the airframe) and configured to dispense a substance from the UAV (Abstract, lines 1-16); and one or more controllers coupled to at least one of the one or more propulsion systems or the one or more nozzle systems (Abstract, lines 1-16) and configured to control at least one of the one or more propulsion systems or the one or more nozzle systems based on a wind velocity, to cause at least mitigation to a drift of the substance from wind (Abstract, lines 1-16).  But, Smith does not teach that the aerial vehicle is unmanned.
However, Hidetaka does teach that the aerial vehicle is unmanned (Abstract, lines 2-5, from the provided copy).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the aerial vehicle be unmanned because Smith and Hidetaka are both aircrafts that control their flights based on a measured wind value.  The motivation for having the aerial 
Regarding claim 12, Smith as modified by Hidetaka teaches the UAV of claim 11, wherein the one or more controllers are configured to obtain the wind velocity based on at least one of a UAV status, a UAV propulsion system status, a user entered parameter, or a wind gauge measurement by a wind gauge coupled to the one or more controllers (Paragraph 22, lines 7-11, and Paragraph 25, lines 1-24 of Smith, this teaches that the pitot tube is used to calculate the wind velocity which functions as a wind gauge).
Regarding claim 13, Smith as modified by Hidetaka teaches the UAV of claim 11, but Smith does not teach wherein: 44Client Ref No. 2016F0735USAttorney Docket No. 00203.1383.OOUSto obtain the wind velocity, the one or more controllers are configured to compare a first spatial disposition of the UAV with a second spatial disposition of the UAV; and the first spatial disposition is predetermined in a no-wind condition or is associated with a predetermined wind condition.  However, Hidetaka does teach wherein: 44Client Ref No. 2016F0735USAttorney Docket No. 00203.1383.OOUSto obtain the wind velocity, the one or more controllers are configured to compare a first spatial disposition of the UAV with a second spatial disposition of the UAV (Paragraph 34, line 1-Paragraph 37, line 7 of the provided translation); and the first spatial disposition is predetermined in a no-wind condition or is associated with a predetermined wind condition (Paragraph 34, line 1-Paragraph 37, line 7 of the provided translation, the first spatial disposition is based on the current state of the aircraft and surroundings which is a predetermined condition that is compared to the changes in the environment).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wind calculated by comparing a predetermined wind disposition to a second disposition because Smith and Hidetaka are both aircrafts that control their flights based on a measured wind value.  The motivation for having the wind calculated by comparing a predetermined wind disposition to a second disposition is that it allows 
Regarding claim 14, Smith as modified by Hidetaka teaches the UAV of claim 13, but Smith does not teach that the first and second spatial dispositions of the UAV each comprises a pitch angle and a roll angle of the UAV.  However, Hidetaka does teach that the first and second spatial dispositions of the UAV each comprises a pitch angle and a roll angle of the UAV (Paragraph 34, line 1-Paragraph 37, line 7 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the spatial dispositions based on the pitch and roll angle because Smith and Hidetaka are both aircrafts that control their flights based on a measured wind value.  The motivation for having the spatial dispositions based on the pitch and roll angle is that it allows the system to react based on the rotation of the aircraft.
Regarding claim 15, Smith as modified by Hidetaka teaches the UAV of claim 11, wherein: the drift comprises a horizontal shift from an original landing location of the dispensed substance (Paragraph 23, lines 1-12 of Smith); and the original landing location is a landing location of the dispensed substance in a no-wind condition (Paragraph 23, lines 1-12 of Smith).
Regarding claim 16, Smith as modified by Hidetaka teaches the UAV of claim 11, wherein the dispensed substance comprises at least one of a nutrient Paragraph 21, lines 8-15 of Smith), a seed, a pesticide Paragraph 21, lines 8-15 of Smith), a herbicide Paragraph 21, lines 8-15 of Smith), or a chemical fire extinguisher.
Regarding claim 17, Smith as modified by Hidetaka teaches the UAV of claim 11, wherein the dispensed substance comprises at least one of a liquid, a powder, or a particle (Paragraph 21, lines 8-19 of Smith, this teaches that the insecticide is sprayed, and for an insecticide to be sprayed it must inherently be one of a liquid, powder or particle)
Regarding claim 18, Smith as modified by Hidetaka teaches the UAV of claim 11, wherein to control at least one of the propulsion systems or the nozzle systems based on the wind velocity (Paragraph 23, lines 1-12 of Smith), the one or more controllers are configured to perform at least one of: 45Client Ref No. 2016F0735USAttorney Docket No. 00203.1383.OOUScontrolling the one or more propulsion systems to cause at least one of a linear movement of the UAV (Paragraph 23, lines 1-12 of Smith) or an angular movement in at least one of a pitch, roll, or yaw angle of the UAV, to at least partially counter the wind velocity (Paragraph 23, lines 1-12 of Smith); or controlling the one or more nozzle systems to cause at least one of a linear movement or a change in dispensing direction of at least one nozzle relative to the UAV, to at least partially counter the obtained wind velocity.
Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PGPub #2007/0145191) as modified by Hidetaka (JP 2007290647) as applied to claims 1, and 11 above, and further in view of Thompson et al. (PGPub #2019/0366375).
Regarding claim 9, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 8, but Smith does not explicitly teach controlling the UAV propulsion system comprises controlling at least a rotor speed, causing at least a change in altitude or horizontal position of the UAV.  However, Thompson does teach controlling the UAV propulsion system comprises controlling at least a rotor speed (Paragraph 87, lines 1-14, and Paragraph 90, lines 1-12), causing at least a change in altitude or horizontal position of the UAV (Paragraph 87, lines 1-14, and Paragraph 90, lines 1-12)
Regarding claim 19, Smith as modified by Hidetaka teaches the UAV of claim 18, but does not teach that to control the one or more propulsion systems, the one or more controllers are configured to control at least a rotor speed, causing at least a change in altitude or horizontal position of the UAV.  However, Thompson does teach that to control the one or more propulsion systems, the one or more controllers are configured to control at least a rotor speed (Paragraph 87, lines 1-14, and Paragraph 90, lines 1-12), causing at least a change in altitude or horizontal position of the UAV (Paragraph 87, lines 1-14, and Paragraph 90, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller control the speed of a rotor to change the horizontal and vertical motion of the aircraft because Smith and Thompson are both aircraft that dispense substances. The motivation for having the controller control the speed of a rotor to change the horizontal and vertical motion of the aircraft is that it allows the motion of the aircraft to be controlled and help counteract the effect of wind gusts.
Claims 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (PGPub #2007/0145191) as modified by Hidetaka (JP 2007290647) as applied to claims 1, and 11 above, and further in view of Dahlstrom (PGPub #2015/0274294).
Regarding claim 10, Smith as modified by Hidetaka teaches the aerial dispensing method of claim 8, but does not teach controlling the nozzle system comprises at least one of: controlling the at least one nozzle to extend or contract; or controlling at least one of a pitch, roll, or yaw angle of the at least one nozzle relative to the UAV.  However, Dahlstrom does teach controlling the nozzle system comprises at least one of: controlling the at least one nozzle to extend or contract (Paragraph 45, lines 1-7); or controlling at least one of a pitch, roll, or yaw angle of the at least one nozzle relative to the UAV (Paragraph 45, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control system control the nozzle to extend or retract because Smith and Dahlstrom are both aircraft that dispense substances from the vehicle while in flight.  The 
Regarding claim 20, Smith as modified by Hidetaka teaches the UAV of claim 18, but does not teach that to control the one or more nozzle systems, the one or more controllers are configured to perform at least one of: controlling the at least one nozzle to extend or contract; or controlling at least one of a pitch, roll, or yaw angle of the at least one nozzle relative to the UAV.  However, Dahlstrom does teach that to control the one or more nozzle systems, the one or more controllers are configured to perform at least one of: controlling the at least one nozzle to extend or contract (Paragraph 45, lines 1-7); or controlling at least one of a pitch, roll, or yaw angle of the at least one nozzle relative to the UAV (Paragraph 45, lines 1-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control system control the nozzle to extend or retract because Smith and Dahlstrom are both aircraft that dispense substances from the vehicle while in flight.  The motivation for having the control system control the nozzle to extend or retract is that it helps to allow the aircraft to better control where the substances are delivered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647